Name: Commission Regulation (EEC) No 341/81 of 6 February 1981 on the classification of goods in subheading 02.02 B II f) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 81 Official Journal of the European Communities No L 38 /7 COMMISSION REGULATION (EEC) No 341/81 of 6 February 1981 on the classification of goods in subheading 02.02 B II f) of the Common Customs Tariff Whereas, in the absence of any more specific subheading within 02.02 B II, they should be classi ­ fied in subheading 02.02 B II f) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ( J ), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of certain products known as 'goose or duck paletots' ('paletots d'oie', 'paletots de canard') being geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but not the femurs, tibias or humeri, fresh , chilled or frozen ; Whereas subheading 02.02 B of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3324/80 (4), refers to poultry cuts (excluding offals), fresh , chilled or frozen ; Whereas 'goose or duck paletots ' are to be regarded as 'poultry cuts (excluding offals)' and, because of the presence of the femurs, the tibias and the humeri, they cannot be regarded as falling within subheading 02.02 B I ; whereas they should therefore be classified in subheading 02.02 B II ; Goods known as 'goose or duck paletots , being geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but not the femurs, tibias or humeri , fresh , chilled, or frozen , shall be clas ­ sified in the Common Customs Tariff under subheading : 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : B. Poultry cuts (excluding offals) : II . Unboned (bone-in) : f) Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2 ) OJ No L 40, 11 . 2. 1977, p . 1 . (3) OJ No L 172, 22. 7 . 1968 , p . 1 . (&lt;) OJ No L 349, 23 . 12 . 1980, p . 8 .